119 Mich. App. 480 (1982)
326 N.W.2d 416
PEOPLE
v.
SCHNEIDER
Docket No. 53444.
Michigan Court of Appeals.
Decided August 18, 1982.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, William T. Grimmer, Prosecuting Attorney, and Thomas K. Byerley, Chief Assistant Prosecuting Attorney, for the people.
O'Connor & Tushla (by Dennis M. Tushla), for defendant.
Before: ALLEN, P.J., and R.B. BURNS and J.H. GILLIS, JJ.
PER CURIAM.
The people appeal, by leave granted, from an order of the Cass County Circuit Court affirming an order of the Cass County Probate Court, Juvenile Division, which dismissed a criminal petition filed against defendant.
On February 25, 1977, a home on Diamond Lake Island, Cassopolis, Michigan, was extensively damaged. A juvenile petition was filed against defendant on his 19th birthday, November 27, 1979, for allegedly breaking and entering the home on Diamond Lake Island. Defendant was approximately 16 years, 3 months old at the time the alleged crime occurred. On December 5, 1979, the probate court dismissed the petition for lack of jurisdiction. Although no authority was cited, the dismissal was apparently based on MCL 712A.5; MSA 27.3178(598.5), which provides in part:
"The juvenile division of the probate court shall not have jurisdiction over a child after he or she attains the age of 18 years, except as provided in section 2a."
The following day the prosecutor requested a warrant in district court charging defendant with malicious destruction of property over $100. The district court refused to sign the warrant on the *484 ground that no jurisdiction attached pursuant to MCL 712A.3; MSA 27.3178(598.3), which states in part:
"If during the pendency of a criminal charge against a person in any other court, it is ascertained that the person was under the age of 17 at the time of the commission of the offense, the court shall transfer such case without delay, together with all the papers, documents, and testimony connected therewith, to the juvenile division of the probate court of the county in which such other court is situated or in which the person resides."
The prosecutor then filed a complaint for superintending control in the circuit court. Following a hearing, the circuit court issued a writ of superintending control directing the district court to issue a warrant for defendant's arrest and then transfer the case to the probate court pursuant to MCL 712A.3; MSA 27.3178(598.3). Pursuant to the circuit court's order, defendant was arraigned on March 19, 1980, and the case was then transferred to probate court.
On April 25, 1980, defendant tendered a plea in confession in probate court. The probate judge refused to accept the plea and dismissed the case for lack of jurisdiction. The prosecutor filed a claim of appeal in the circuit court which affirmed the probate court's order of dismissal. We granted the prosecutor's application for leave to appeal.
The question is whether the court of adult criminal jurisdiction or the juvenile division of the probate court has jurisdiction over a person who allegedly commits a crime prior to his 17th birthday and who obtains the age of 18 prior to the commencement of criminal proceedings against him.
*485 Probate court jurisdiction ceases under MCL 712A.5; MSA 27.3178(598.5) at the time the child obtains the age of 18, except as provided in MCL 712A.2a; MSA 27.3178(598.2a).[1] On the other hand, MCL 712A.3; MSA 27.3178(598.3) requires the adult criminal court to transfer the case to the probate court if the defendant was under the age of 17 at the time of the commission of the offense, regardless of the defendant's age at the time the transfer is made. The statutes are in obvious conflict. Under a literal reading, a person who commits a crime prior to his 17th birthday and obtains the age of 18 prior to the institution of criminal proceedings would not be subject to the jurisdiction of either the circuit court or the probate court. We do not believe the Legislature intended to immunize the defendant from criminal prosecution in such cases.
Since there is no Michigan authority pertaining to the interpretation of these conflicting statutes,[2] our decision is guided by principles of statutory construction. The cardinal rule of statutory construction is to determine and effectuate the intent of the Legislature. Melia v Employment Security Comm, 346 Mich. 544, 562; 78 NW2d 273 (1956). When alternative interpretations are possible, a court must ascribe to the Legislature the most probable and reasonable intention. Oakland Schools Bd of Ed v Superintendent of Public Instruction, 392 Mich. 613, 619; 221 NW2d 345 (1974). Legislative enactments must be read as a whole so as to harmonize the meaning of their separate provisions and, if possible, avoid the construction *486 of one provision in such a manner as to negate another. Franges v General Motors Corp, 404 Mich. 590, 611; 274 NW2d 392 (1979); Washtenaw County v Saline River Intercounty Drainage Board, 80 Mich. App. 550, 555; 264 NW2d 53 (1978), lv den 402 Mich. 944 (1978). Statutes must be construed to avoid absurd or unreasonable results. In the Matter of Karen Marable, 90 Mich. App. 7, 10; 282 NW2d 221 (1979), lv den 407 Mich. 871 (1979). A statute specific in language and enacted contemporaneously or subsequent to a general statute covering the same subject matter constitutes an exception to the general statute if there appears to be a conflict between them. People v Joseph, 110 Mich. App. 465, 471; 313 NW2d 340 (1981).
In the case at bar, MCL 712A.5; MSA 27.3178(598.5) is a general provision requiring the juvenile division of the probate court to relinquish jurisdiction at the time the child attains the age of 18. In contrast, MCL 712A.3; MSA 27.3178(598.3) is a specific statute which applies only in instances in which the accused was under the age of 17 at the time the offense occurred. Were we to strictly enforce the age limit provided in MCL 712A.5; MSA 27.3178(598.5), the provision for transfer of jurisdiction in MCL 712A.3; MSA 27.3178(598.3) would be totally negated in cases where the defendant is 18 years of age or older.
Applying the above-stated rules of statutory construction, we hold that where a case is transferred to the probate court pursuant to MCL 712A.3; MSA 27.3178(598.3), the probate court shall have jurisdiction without regard to the defendant's age at the time of transfer. However, such jurisdiction shall be for the limited purpose of holding a waiver hearing pursuant to MCL 712A.4; MSA *487 27.3178(598.4). Pursuant to the procedures set forth in the statute, the probate court may waive jurisdiction to the court having general criminal jurisdiction over the charged offense. If the probate court declines to waive jurisdiction, the case shall be dismissed. We believe this procedure effectuates the legislative intent and, to the extent possible, gives effect to both conflicting statutes.
Remanded for further proceedings consistent with this opinion.
R.B. BURNS, J. (concurring in result).
The facts in this case are stipulated to and certified into a concise statement. On February 25, 1977, a home on Diamond Lake Island, Cassopolis, Michigan, was extensively damaged. Subsequently, a juvenile petition against defendant was issued on his 19th birthday, November 27, 1979, for allegedly breaking and entering the home on Diamond Lake Island.
Defendant was 16 years, 3 months old at the time the alleged crime took place. On December 5, 1979, the probate judge dismissed the case for lack of jurisdiction. Although the judge did not cite any authority for his action, I assume such action was taken under MCL 712A.5; MSA 27.3178(598.5) which states in part:
"The juvenile division of the probate court shall not have jurisdiction over a child after he or she attains the age of 18 years * * *."
The next day the prosecutor filed an adult criminal complaint and warrant charging defendant with malicious destruction of property over $100. The district judge refused to sign the complaint and warrant and ruled that he did not have jurisdiction, *488 citing MCL 712A.3; MSA 27.3178(598.3), which states:
"If during the pendency of a criminal charge against a person in any other court, it is ascertained that the person was under the age of 17 at the time of the commission of the offense, the court shall transfer such case without delay, together with all the papers, documents, and testimony connected therewith, to the juvenile division of the probate court of the county * * *."
The prosecutor filed a writ of superintending control in circuit court. The circuit judge ruled that the district court should issue the complaint and warrant for the arrest of the defendant. He further ruled that once the district court judge became aware that the defendant was under the age of 17 when the crime was committed he was obligated to transfer the case to probate court. The case was thereafter transferred to probate court.
The defendant attempted to plead guilty in probate court but the probate judge refused to accept the plea and dismissed the case for lack of jurisdiction.
So  apparently, a crime was committed, but no court would accept jurisdiction.
None of the courts involved mentioned MCL 712A.4; MSA 27.3178(598.4), which states in part:
"Where a child who has attained the age of 15 years is accused of any act the nature of which constitutes a felony, the judge of probate of the county wherein the offense is alleged to have been committed may waive jurisdiction pursuant to this section upon motion of the prosecuting attorney, whereupon it shall be lawful to try such child in the court having general criminal jurisdiction of such offense."
In many ways this case is like People v Ross, *489 235 Mich. 433; 209 N.W. 663 (1926), where a youth 14 years old laid in wait for and shot a neighbor in the back and robbed him of $50. The Court stated on pages 442-443:
"Suppose a youth, one day under 15 years of age, lies in wait, deliberately shoots and kills a neighbor, robs and hides the body, conceals the weapon, and is not discovered as the murderer until he is one day past the age of 17 years, then, if my Brother is right, the offender is beyond the reach of the law, for his age at the date of the crime fixes exclusive jurisdiction in the juvenile court, and that court has no jurisdiction over one arrested after reaching the age of 17 years, and he cannot be charged with a felony in the circuit court, for, at the date of the murder, he was not 15 years of age. There is no limitation of time within which one committing a murder must be charged therewith, and a construction of this statute which would bar prosecution of a murderer, if a youth a few days under 15 years of age when he committed the crime, and avoids discovery until he is above the age of 17 years, cannot have my sanction. My Brother's opinion would render this law a statute of limitations under the supposed case I have stated. Clearly the legislature never intended that, under any circumstances, a prosecution for murder should be barred."
In Ross, supra, the majority held that the defendant's age at the time of the charge controlled the proceedings and cited the predecessor of our present waiver statute, MCL 712A.4; MSA 27.3178(598.4).
The Court also stated on page 442:
"This clearly relates to a charge of crime pending in a court of criminal jurisdiction. Where a child under the age of 17 years and above the age of 15 years is charged in a criminal proceeding with a felony, and his age is ascertained during the pendency of a criminal case against him, the officer making the arrest, or the *490 court ascertaining the age, must submit the matter to the juvenile court, and that court may, where a child over the age of 15 years is so charged with a felony, waive jurisdiction and permit the child to be tried in the court having general criminal jurisdiction of the offense. Section 2012, 1 Comp Laws 1915, before mentioned, recognized the accountability of children over 14 years of age charged with the commission of a felony."
In the present case, the Legislature has stated that the age of the juvenile is determined at the time the offense was committed.
The defendant was 16 years, 3 months of age when he committed the breaking and entering. The probate court had jurisdiction. When it was determined at the waiver hearing that the defendant had committed an act the nature of which was a felony and that the defendant was 19 years of age the probate judge should have waived jurisdiction to the adult courts.
I would remand the cause for proceedings consistent with this opinion.
NOTES
[1]  MCL 712A.2a; MSA 27.3178(598.2a) is not pertinent to the present case.
[2]  Cf. People v Carlson, 360 Mich. 651; 104 NW2d 753 (1960); People v Tillard, 318 Mich. 619; 29 NW2d 111 (1947); People v Ross, 235 Mich. 433; 209 N.W. 663 (1926).